Citation Nr: 0633695	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-06 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability as secondary to service connected disabilities 
and/or medications prescribed for service connected 
disability.

2.  Entitlement to service connection for a right knee 
disability as secondary to service connected disabilities 
and/or medications prescribed for service connected 
disability.

3.  Entitlement to an initial rating in excess of 60 percent 
for thoracolumbar spine disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for a left ankle disability.

5.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active duty from April 1942 to January 1946, 
and from July 1953 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by the San Juan, the 
Commonwealth of Puerto Rico Regional Office (RO) of the 
Department of Veterans' Affairs (VA).  In April 2005, the 
Board remanded the case to the RO, via the Appeals Management 
Center (AMC) in Washington, D.C., for further development.

The service connection claims are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development and are addressed in the REMAND following 
this decision.


FINDINGS OF FACT

1.  The veteran's intervertebral disc syndrome (IVDS) of the 
thoracolumbar spine disability results in a chronic 
orthopedic manifestation of severe limitation of motion and 
chronic neurologic manifestation of sensory deficit in the 
right and left lower extremities with no more than mild 
muscle weakness.

2.  The veteran's residuals of left ankle fracture is 
manifested by malleolus bony deformity of the left ankle with 
soft tissue swelling and no more than mild mediolateral 
instability and no more than moderate limitation of motion.

3.  Since the inception of the appeal, the veteran's 
bronchial asthma has required treatment with a daily low dose 
parenteral corticosteroid with pulmonary function test (PFT) 
findings of an FEV-1 of 60 percent or greater and an FEV-
1/FVC of 63 percent or greater.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
thoracolumbar spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§ 4.25, 4.26, 4.71a, Diagnostic Code (DC) 5293 (1995-2002); 
38 C.F.R. § 4.71a, DC 5293 (2002); 38 C.F.R. §§ 4.71a, DC 
5243 (2003-06); 38 C.F.R. § 4.124a, DC 8720 (2002-06).

2.  The criteria for an initial rating in excess of 10 
percent rating for left ankle disability have not been met.  
38 U.S.C.A. §§ 5107(b) (West 2002); 38 C.F.R. Part 4, §§ 
4.71a, DC 5271 (2006).

3.  The criteria for a 60 percent rating, but no greater, for 
bronchial asthma have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.97, DC 6602 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating of disabilities

The veteran claims entitlement to higher ratings for his 
service connected thoracolumbar, left ankle and bronchial 
asthma disabilities.  A claimant bears the burden to present 
and support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 
2002).  In evaluating claims, the Board shall consider all 
information and lay and medical evidence of record.  
38 U.S.C.A. § 5107(b) (West 2002).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  Id.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2006).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an 
appeal stems from an initial rating, VA must consider the 
issue as to whether separate or "staged" ratings may be 
assigned for any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

A.  Thoracolumbar spine disability

The veteran claims entitlement to an initial rating in excess 
of 60 percent for thoracolumbar spine disability.  An RO 
rating decision dated August 1997 granted service connection 
for lumbar strain and assigned an initial 20 percent 
evaluation under DC 5295.  The veteran appealed the initial 
rating assigned.  Upon receipt of additional evidence, an RO 
rating decision dated January 1999 increased the initial 
evaluation to 60 percent, under DC 5293-5003, effective to 
the date of claim.

The severity of a lumbar spine disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities at 38 C.F.R. 4.71a.  
Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome (IVDS).  See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating diseases and 
injuries of the Spine, to include a renumbering of the 
diagnostic codes.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003).  VA later amended the IVDS criteria to include a 
definition of incapacitating episodes which had been 
inadvertently omitted with publication of the final rule.  69 
Fed. Reg 32449-01 (June 10, 2004).  This correction is 
effective September 26, 2003.  Id.  The Board may only 
consider and apply the "new" criteria as of the effective 
date of enactment, but may apply the "old" criteria for the 
entire appeal period.  38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

The 60 percent in effect under the "old" criteria of DC 
5293 contemplated pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (1995-2002).  This is the maximum rating for 
thoracolumbar spine disability under this diagnostic code.  A 
higher rating under the old criteria would require residuals 
of vertebral fracture with cord involvement, bedridden or 
requiring long leg braces (DC 5285) or ankylosis of the 
entire spine (DC 5286).  

The radiologic evidence of record demonstrates that the 
veteran's thoracolumbar spine is manifested by 1) prominent 
diffuse spondylytic changes; 2) mild compression deformity of 
the L4 vertebra; 3) acquired spinal canal stenosis at the L3-
L4 level secondary to diffuse circumferential bulge of the 
intervertebral disc, hypertrophy of the ligamentum flavum, 
and degenerative changes involving the apophyseal joints; 4) 
markedly dehydrated L4-L5 intervertebral disc; 5) degenerated 
L5-S1 intervertebral disc; 6) bilateral lateral recess 
stenosis at the L5-S1 level; 7) mild diffuse circumferential 
bulge of the L2-L3 intervertebral disc; 8) ankylosed right 
sacroiliac (SI) joint and degenerative spur in the left SI 
joint; and 9) scattered vascular calcifications.  The VA 
examination reports of record, as well as private and VA 
clinic records, demonstrate that the veteran does not have 
cord involvement due to vertebral fracture being either 
bedridden or requiring long leg braces.  There is active 
range of motion of the thoracolumbar spine with VA 
examination in September 2005 demonstrating 40 degrees of 
flexion, 20 degrees of extension, and 20 degrees of rotation 
and lateral flexion bilaterally.  Thus, the veteran has not 
met the requirements for a rating in excess of 60 percent 
under the criteria in effect prior to September 23, 2002.  
See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988) 
(ankylosis refers to immobility and consolidation of a joint 
due to disease, injury, or surgical procedure).  Cf. 
38 C.F.R. § 4.71a, Schedule of ratings - musculoskeletal 
system, NOTE 5 (2006) (fixation of a spinal segment in 
neutral position (zero degrees) represents favorable 
ankylosis).

Changes to the IVDS Code became effective September 23, 2002.  
The new version, which is now redesignated to Diagnostic Code 
5243, evaluates IVDS (preoperatively or postoperatively) on 
either the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003-
06).  For purposes of evaluations under 5243, "[c]hronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from IVDS that 
are present constantly, or nearly so.  Id. at NOTE 1.  
Orthopedic disabilities are rated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id.  Similarly, neurologic disabilities are rated separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

The veteran's chronic orthopedic manifestations of IVDS 
during the appeal period have been represented by severe 
limitation of motion of the lumbar spine.  This warrants the 
maximum 40 percent rating under DC 5292.  As held above, a 
higher rating is not warranted under either DC 5286 or 5289.

The chronic neurologic manifestations include findings 
compatible with neurologic impairment of the right S1 
dermatome involving sensory disturbance in the right lower 
extremity.  VA examination in October 1998 detected a mild 
4/5 weakness of the right lower extremity that was not 
detected on VA examinations in April 1997, October 2003 and 
September 2005 as well as an examination conducted in the 
clinical setting in October 2005.  An absent right Achilles 
reflex was noted on VA examination in September 2005.  VA 
examinations have found normal muscle tone of the right lower 
extremity with no evidence of muscle atrophy indicative of 
disuse.  Similarly, VA examinations have demonstrated reflex 
deficits in the left lower extremity that would be compatible 
with a left S1 nerve root impairment but a sensory deficit 
that does not follow a dermatomal pattern.  VA examination in 
October 1998 detected a mild 4/5 weakness of the left lower 
extremity while VA examinations in April 1997, October 2003 
and September 2005 measured 5/5 strength with normal muscle 
tone and no evidence of muscle atrophy indicative of disuse.  
There is report of a sensory deficit that does not follow a 
dermatomal pattern.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2006).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2006).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2006).

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2006).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2006).

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  38 U.S.C.A. § 4.124a, DC 8520 (2006).  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  Id.  Disability 
ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate 
or moderately severe in degree, respectively.  Id.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscular atrophy.  Id.  DC 8620 refers to 
neuritis of the sciatic nerve while DC 8720 refers to 
neuralgia of the sciatic nerve.

The preponderance of the evidence demonstrates chronic 
neurologic manifestation of sensory deficit in the right and 
left lower extremities with no more than mild muscle 
weakness.  There is no evidence of organic changes such as 
muscle atrophy, trophic changes, etc., of either lower 
extremity.  This disability is primarily sensory in nature 
and compatible with an incomplete paralysis of the sciatic 
nerve that is mild in degree.  Accordingly, the veteran's 
neurologic impairment of the right and left lower extremities 
would be separate rated as 10 percent disabling under DC 
8720.

Accordingly, the Board finds that, under the new criteria, 
the veteran could be rated as 40 percent rating for his 
chronic orthopedic manifestation of severe limitation of 
lumbar spine motion, a separate 10 percent rating for his 
chronic neurologic manifestation of sensory deficit in the 
right lower extremity, and a separate 10 percent rating for 
his chronic neurologic manifestation of sensory deficit of 
the left lower extremity.  After applying the bilateral 
factor for both extremities under 38 C.F.R. § 4.26 and 
combining the ratings under 38 C.F.R. § 4.25, the veteran 
would be entitled to a total 50 percent schedular rating by 
separately rating his chronic orthopedic and neurologic 
disabilities under DC 5243.  The 60 percent rating currently 
in effect represents that maximum schedular rating for 
alternate consideration of the frequency and duration of his 
incapacitating episodes of IVDS.  Thus, the changes to the 
IVDS criteria provide no benefit to the veteran.

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of lumbar spine disability under 
these revised criteria would require a finding of favorable 
or unfavorable ankylosis.  Fixation of a spinal segment in 
neutral position (zero degrees) represents favorable 
ankylosis.  Cf. 38 C.F.R. § 4.71a, Schedule of ratings - 
musculoskeletal system, NOTE 5 (2006).  In this case, there 
is radiologic evidence of ankylosis of the right SI joint.  
However, the thoracolumbar spinal segment demonstrates active 
motion and is not fixated.  Thus, these regulatory changes do 
not offer a more favorable result in this case.

In so deciding, the veteran has been deemed competent to 
describe his lumbar spine symptoms and limitations.  In fact, 
his report of symptoms and limitations has been deemed 
credible and consistent with the medical descriptions of his 
disability as reflected in his 60 percent schedular rating.  
However, the preponderance of the lay and medical evidence of 
record demonstrates that the signs and symptoms of his 
disability do not meet the criteria for a higher rating 
still.  The benefit of the doubt rule, therefore, is not for 
application.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. 
Cir. 2001).

B.  Left ankle disability

The veteran claims entitlement to a rating in excess of 10 
percent for his residuals of left ankle fracture.  
Historically, the veteran incurred a fracture of the left 
lateral condyle and distal tibia in service with no 
displacement.  VA examination in April 1997 included his 
report of left ankle pain on the left lateral aspect of the 
ankle with weakness and a tendency to fall.  His pain 
worsened with prolonged walking or standing.  Physical 
examination demonstrated a prominent round and flattening 
malleolus bony deformity of the left ankle, twice the size of 
the right ankle, that was tender to palpation.  His left 
ankle range of motion measured 10 degrees of dorsiflexion and 
30 degrees of plantar flexion.  He was able to stand, squat 
and raise on the toes and heels.  He could complete 
supination and pronation without pain in the ankle.  There 
was mild mediolateral instability, but no anterior 
instability, of the left ankle.  There was mild crepitation, 
but no atrophy and normal muscle strength.  He had a normal 
gait cycle.  An x-ray examination was interpreted as showing 
mild soft tissue swelling and plantar calcaneal spur with a 
well-maintained ankle joint.  He was given a diagnosis of 
residuals of left ankle fracture with soft tissue swelling 
and calcaneal spur.

An RO rating decision dated August 1997 granted service 
connection for residuals of left ankle fracture with soft 
tissue swelling and calcaneal spur, and assigned an initial 
noncompensable evaluation under DC 5271.  The veteran 
appealed the initial rating assigned.

During an RO hearing in August 1998, the veteran claimed 
entitlement to a compensable rating as his left ankle 
disability prevented him from walking due to frequent 
swelling and painful motion.  In October 1998, he underwent 
VA examination with benefit of review of his claims folder.  
He described severe left ankle pain in the lateral aspect 
with occasional swelling causing difficulty with walking and 
going up stairs.  He took Tylenol or Panadol tablets three 
times per day (t.i.d.) with good pain control for two hours.  
His past treatment included injections.  On physical 
examination, there was a prominent lateral malleolus bony 
deformity that was non-tender to palpation.  There was no 
angulation, false motion, shortening or interarticular 
involvement.  There was no malunion, non-union, loose motion 
or false joint.  There was no tenderness to palpation, 
drainage, edema, redness or heat of the left ankle.  His 
range of motion measured 10 degrees of dorsiflexion and 30 
degrees of plantar flexion with mild pain from the 1st to the 
last degree in the range of motion measured.  He had a normal 
gait cycle.  There was no ankylosis or leg discrepancy.  
Based upon physical examination, the examiner opined that 
there was no functional loss due to pain.

An RO rating decision dated January 1999 granted a 10 percent 
evaluation for left ankle disability, under DC 5271, 
effective to the date of claim.

VA examination in January 2003 included the veteran's 
complaint of frequent twisting of his left ankle with 
increased pain and swelling.  His range of motion measured 10 
degrees of dorsiflexion and 30 degrees of plantar flexion.  
He had a negative anterior-posterior drawer and talar-tilt 
tests.  No ankylosis was present.  It was indicated that no 
left ankle pathology was found.  VA examination in September 
2005 included his report of constant moderate to severe left 
ankle pain on the lateral aspect with radiation to the 
plantar aspect associated with cramps.  He also referred to 
loss of balance.  His symptoms were aggravated with walking 
with flare-ups on 8-10 occasions lasting for four hours.  He 
denied episodes of dislocation or recurrent subluxation.  On 
physical examination, he reported severe pain on palpation.  
He had a painful expression on his face with ambulation.  He 
would not perform repetitive movements due to report of 
severe pain, and his functional impairment could not be 
assessed.  There was moderate soft tissue edema of the left 
ankle joint with a large bony deformity on the lateral 
malleolus.   There was also soft tissue edema on the medial 
malleolus with loss of normal anatomical landmarks.  There 
was no instability, dislocation or subluxation or guarding of 
movements.  He walked unaided with a slow guarded gait.

The severity of an ankle disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. 4.71a.  
The RO has currently assigned a 10 percent rating for left 
ankle disability under DC 5271.  This rating represents 
moderate limitation of right ankle motion.  Normal range of 
motion of the ankle is measured as 0-20 degrees of 
dorsiflexion and 0-45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2006).  Under DC 5271, a 20 percent rating 
would be warranted for marked limitation of right ankle 
motion.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2006).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2006).  Consideration of 38 C.F.R. §§ 4.40 
and 4.45 is unnecessary where a claimant is in receipt of the 
maximum rating for limitation of motion.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

In this case, the veteran has described his left ankle 
disability as primarily manifested by chronic pain, 
occasional swelling, instability and decreased limitation of 
motion.  His symptoms are exacerbated on use.  His VA 
findings during the appeal period have measured range of 
motion ranging as 10 degrees of dorsiflexion and 30 degrees 
of plantar flexion with no additional functional limitations 
due to use.  He has a malleolus bony deformity of the left 
ankle with soft tissue swelling and no more than mild 
mediolateral instability.  VA examination in October 1998 
found no evidence of functional loss due to pain while VA 
examination in September 2005 was unable to assess any 
functional impairment due to the veteran's inability to 
perform repetitive movements based upon complaint of severe 
pain.  His physical examination findings, when considered in 
combination of the veteran's testimony and statements of the 
record, are consistent with some additional functional loss 
with use.  However, even with consideration of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. §§ 4.3, 4.7, 4.40 and 4.45, his 
limitation of left ankle motion falls well short of being 
"marked" in degree.  See 38 C.F.R. § 4.71, Plate II (2006).  

The Board finds that the preponderance of the evidence 
establishes that the veteran's residuals of left ankle 
fracture is manifested by malleolus bony deformity of the 
left ankle with soft tissue swelling and no more than mild 
mediolateral instability and no more than moderate limitation 
of motion.  Thus, a rating in excess of 10 percent rating is 
not warranted under DC 5271.  There is no evidence of 
ankylosis, malunion or astragalectomy to warrant 
consideration of DC's 5270, 5272, 5273 and 5274.  He is 
deemed competent to describe the symptoms and limitations as 
a result of his left ankle disability, but the preponderance 
of the medical evidence demonstrates that the signs and 
symptoms of his disability do not meet the criteria for a 
higher rating still.  The benefit of the doubt rule, 
therefore, is not for application.  Ortiz, 274 F. 3d. at 
1365.

C.  Asthma

The veteran claims entitlement to a rating in excess of 30 
percent disabling for his service connected bronchial asthma.  
Historically, an RO rating decision dated in 1971 established 
an award of service connection for bronchial asthma, and 
assigned an initial 30 percent evaluation.  He filed his 
claim for an increased rating in October 2002.  

The severity of a respiratory disease is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.97.  
The veteran's 30 percent rating for bronchial asthma under DC 
6602 contemplates an FEV-1 (forced expiratory volume in one 
second) of 56 to 70 percent predicted, or; FEV-1/FVC (forced 
vital capacity) of 56 to 70 percent, or; daily inhalational 
or oral bronchodilator therapy; or inhalational anti-
inflammatory medication.  38 C.F.R. § 4.97, DC 6602 (2006).  
A 60 percent rating is warranted for an FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Id.  A 100 percent rating is warranted for an FEV-1 of less 
than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immunosuppressive 
medications.  Id.

Records from the veteran's private treating physician 
document that, since the inception of the appeal, he has been 
prescribed a 4 mg dose of Medrol twice a day (b.i.d.) to 
treat his bronchial asthma.  As noted by the Board in the 
April 2005 remand and confirmed by VA examination in 
September 2005, Medrol is a brand name for methylprednisone 
which is a parenteral corticosteroid.  DRUG INFORMATION 
HANDBOOK FOR PHYSICIAN ASSISTANTS 1999-2000 593 (1999).  
Accordingly, the veteran has met the criteria for a 60 
percent rating under DC 6602 effective to the date of claim.

The preponderance of the evidence, however, is against a 
rating in excess of 60 percent for the veteran's bronchial 
asthma.  The VA examiner in September 2005 provided opinion 
that the veteran's prescription of Medrol constituted a low 
dosage of systemic corticosteroid usage.  There is no 
competent evidence to the contrary.  Additionally, there is 
no competent evidence of record that bronchial asthma has led 
to episodes of respiratory failure although there is an 
undocumented report of severe asthma attacks not responding 
to his usual treatment and requiring emergency room 
treatment.  His pulmonary function testing in November 2003, 
May 2005 and September 2005 have demonstrated FEV-1 of 60 
percent or greater and an FEV-1/FVC of 63 percent or greater.  
Recent clarifications regarding the use of PFT's have no 
bearing on the claim.  See 71 Fed. Reg. 52457 (Oct. 6, 2006).  
Thus, the veteran has not met the criteria for a rating in 
excess of 60 percent for his bronchial asthma under DC 6602.

The Board has deemed the veteran as competent and credible to 
describe his bronchial asthma symptoms, but he is not deemed 
competent to attribute his Medrol prescription as a high 
dosage usage nor that his bronchial asthma attacks have 
resulted in any instances of respiratory failure.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a) (2006).  His PFT findings are not subject to lay 
description.  The preponderance of the medical evidence is 
against a rating in excess of 60 percent for his bronchial 
asthma.  There is no doubt of material fact to be resolved in 
his favor.  38 U.S.C.A. § 5107(a) (West 2002).



II.  Duty to assist and notify

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

An RO letter dated May 2005 satisfied elements (1), (2), (3) 
and (4) by notifying him of the types of evidence and/or 
information necessary to substantiate his claims, and the 
relative duties on the part of himself and VA in developing 
his claims.  He was further advised "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2006) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

The claims were initiated prior to the passage of the current 
statutory and regulatory provisions governing notice.  The 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental statements of the case (SSOC's) told him 
what was necessary to substantiate his claims throughout the 
appeals process.  The claim has been readjudicated since 
compliant notice has been sent.  There has been no showing or 
argument that a notice deficiency both exists and has 
resulted in prejudicial error to the veteran.  Rather, the 
notices sent to the veteran sent to him since the inception 
of the appeal notified him of the relevance of his private 
treatment records that have been solely responsible for 
establishing his entitlement to a 60 percent rating for his 
bronchial asthma.  He has not identified any additional 
evidence and/or information that could potentially result in 
a higher rating for his thoracolumbar, left ankle and 
bronchial asthma disabilities.  Any notice deficiency that 
may have occurred by notice providing the veteran a single 
content compliant notice has resulted in harmless error.  
38 C.F.R. § 20.1102 (2006).  Uniform ratings have been in 
effect during the appeal period and any failure to notify him 
how to establish an effective date of award is also harmless 
error.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Any further notice to the veteran would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claims for further notice poses 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  The RO 
obtained service medical records as well as private and VA 
clinic records identified as relevant to the claims on 
appeal.  There is no outstanding request to obtain any 
additional evidence and/or information relevant to the claims 
on appeal.  Multiple medical examinations have been provided 
to the veteran during the appeal period, to include 
examination ordered by the Board.  The evidence and 
information of record, in its totality, provides the 
necessary information to decide the case, and there is no 
reasonable possibility that any further assistance to the 
appellant would be capable of substantiating his claims.


ORDER

The claim of entitlement to an initial rating in excess of 60 
percent for thoracolumbar spine disability is denied.

The claim of entitlement to an initial rating in excess of 10 
percent for residuals of left ankle fracture is denied.

The claim of entitlement to a 60 percent rating, but no 
higher, for bronchial asthma is granted.

REMAND

The veteran claims entitlement to service connection for 
disabilities of the right hip and knee as proximately due to 
service connected disabilities and/or medications prescribed 
for service connected disability.  X-ray examinations of the 
right hip and knee have resulted in impressions of 
osteoarthritis although a November 2003 x-ray examination 
interpreted findings of generalized osteoporosis in the 
pelvis.  VA examination in September 2005 included opinion 
that the veteran's low dosage usage of oral and inhaled 
steroids for many years, used to treat his service connected 
bronchial asthma, have been responsible for demineralization 
leading to osteoporosis.

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  This provision has been construed as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
add an additional section to incorporate the holding in 
Allen.  71 Fed. Reg. 52744, 52746 (September 7, 2006) 
(codified at 38 C.F.R. § 3.310(b)).  The new provision 
states:

Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or 
the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or 
injury unless the baseline level of severity of 
the nonservice-connected disease or injury is 
established by medical evidence created before the 
onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline and 
current levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and determine 
the extent of aggravation by deducting the 
baseline level of severity, as well as any 
increase in severity due to the natural progress 
of the disease, from the current level.

The Board finds that it may be potentially prejudicial to 
adjudicate the veteran's claim at this time without his 
notice of the amendment to 38 C.F.R. § 3.310 and obtaining 
clarifying opinion as to whether the veteran manifests 
osteoporosis of the right hip and/or knee.  Bernard v. Brown, 
4 Vet. App. 384 (1993) (the Board must consider whether a 
claimant will be prejudiced by addressing a question that has 
not been addressed by the RO).

Accordingly, the claim is REMANDED to the RO via the AMC for 
the following action:

1.  Notify the veteran as follows:
        a) advise him of the amendment to 38 C.F.R. 
§ 3.310 effective October 10, 2006;
        b) advise him of the evidence and 
information necessary to substantiate his 
secondary service connection claims;
        c) advise him of the relative duties upon 
himself and VA in developing his claims;
        d) advise him that he should submit all 
evidence and/or information in his possession 
that may be relevant to his claims on appeal; and
        e) advise him of the evidence and 
information necessary to establish an initial 
rating and effective date of award.

2.  Obtain the veteran's complete clinic records 
from the San Juan, the Commonwealth of Puerto 
Rico VA Medical Center since December 2005.

3.  Schedule the veteran for appropriate VA 
examination in order to determine the nature and 
probable etiology of his right hip and right knee 
disabilities.  The claims folder, including any 
additional treatment records associated with the 
file, must be available for review by the 
examiner.  All specialized testing should be 
completed as deemed necessary by the examiner.  
Following examination and review of the claims 
folder, the examiner should provide opinion with 
respect to the following questions:
        a) Whether the veteran manifests 
osteoporosis of the right hip and/or right knee? 
AND;
        b) If so, whether it is at least as likely 
as not (probability of 50 percent or greater) 
that the veteran's daily prescriptive use of 
Medrol caused and/or aggravated his osteoporosis?  
In providing this opinion, the examiner should be 
requested to discuss the opinion set forth in the 
September 2005 VA respiratory examination report.  
OR;
        c)  Whether it is at least as likely as not 
(probability of 50 percent or greater) that any 
diagnosed disability of the right hip and/or knee 
is causally related to his service connected 
disabilities and/or the medication that the 
veteran takes for his service connected 
disabilities? OR;
        c)  Whether there is any increase in 
severity of nonservice-connected right hip and/or 
right knee disability that is causally related to 
service connected origin and not due to the 
natural progress of the disease? AND;
        d)  If it is determined that aggravation 
beyond the natural progress of disorder exists, 
please identify the baseline level of severity of 
symptoms prior to the use of medications 
prescribed to treat service connected disability 
and the level of severity of symptoms due to the 
use of medications prescribed to treat service 
connected disability?

4.  Thereafter, readjudicate the claims.  In so 
doing, readjudicate the claim with consideration 
to the amendment to 38 C.F.R. § 3.310 effective 
October 10, 2006.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a supplemental 
statement of the case and an appropriate period 
of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law and obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


